Exhibit 10.1

DOMINION RESOURCES, INC.

NEW EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

Effective January 1, 2005

And

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

NEW EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

As Amended and Restated Effective January 1, 2009

Purpose

The Board of Directors of Dominion Resources, Inc. determined that the adoption
of the New Executive Supplemental Retirement Plan effective January 1, 2005
would assist it in attracting and retaining those employees whose judgment,
abilities and experience would contribute to its continued progress. The Plan is
intended to be a plan that is unfunded and maintained primarily for the purpose
of providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974).

The Plan is intended to qualify under the provisions of Code Section 409A and
any regulations and other guidance under that section. The Plan shall be
interpreted to qualify under Code Section 409A.

Article I

Definitions

As defined herein, the following phrases or terms shall have the indicated
meanings:

1.1 “Administrative Benefit Committee” means the Administrative Benefit
Committee of Dominion Resources, Inc. which shall manage and administer the Plan
in accordance with the provisions of Article XI.

1.2 “Affiliate” means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Code, determined without
regard to Code Sections 1563(a)(4) and 1563(e)(3)(C), of which Dominion
Resources, Inc. is a member according to Code Section 414(b); (ii) an
unincorporated trade or business that is under common control with Dominion
Resources, Inc., as determined according to Code Section 414(c); or (iii) a
member of an affiliated service group of which Dominion Resources, Inc. is a
member according to Code Section 414(m).

1.3 “Annual Benefit” means the annual amount determined under Section 3.1(a) or
Section 3.1(b), as applicable, used for purposes of calculating the Lump Sum
Equivalent.

1.4 “Beneficiary” means the individual, individuals, entity, entities or the
estate of a Participant which, in accordance with the provisions of Article V,
is entitled to receive the benefits payable under the Plan, if any, upon the
Participant’s death.

 

- 1 -



--------------------------------------------------------------------------------

1.5 “Benefit Agreement” means any agreement between the Company and a
Participant or any declaration by the Company under which a Participant is to be
provided deemed age and/or service for purposes of the Plan.

1.6 “Cash Incentive Plan” means any short-term incentive plan of Dominion
Resources, Inc. or an Affiliate that the CGN Committee determines should be
taken into account for purposes of this Plan.

1.7 “CGN Committee” means the Compensation, Governance and Nominating Committee
of the Board of Directors of Dominion Resources, Inc.

1.8 “Change in Control” means with regard to each Participant at any time an
event that constitutes a “Change in Control” for purposes of the Employment
Continuity Agreement between the Participant and Dominion Resources, Inc. as in
effect at that time, if any.

1.9 “Code” means the Internal Revenue Code of 1986, as amended.

1.10 “Company” means Dominion Resources, Inc., its predecessor, a subsidiary or
an Affiliate.

1.11 “Eligibility Conditions”:

(a) For any Participant who becomes a Participant on or after December 1, 2006,
“Eligibility Conditions” means either reaching age fifty-five (55) and
completing sixty (60) months of Participant Service, or being deemed to have
reached age fifty-five (55) and have completed sixty (60) months of Participant
Service due to a Benefit Agreement.

(b) For any Participant who became a Participant on or before November 30, 2006,
“Eligibility Conditions” means either reaching age fifty-five (55) and
completing sixty (60) months of service, or being deemed to have reached age
fifty-five (55) and have completed sixty (60) months of service due to a Benefit
Agreement.

1.12 “Final Compensation” means, with respect to a specified Participant as of a
specified date, the sum of (i) the Participant’s annual base salary rate then in
effect and (ii) the Participant’s Incentive Compensation Amount. For purposes of
this definition, all components of Final Compensation are calculated without
regard to any elections by the Participant to defer any amount that otherwise
would have been paid to the Participant for the relevant period.

1.13 “Incentive Compensation Amount” means the target amount that may be paid to
a Participant under the Cash Incentive Plan with regard to the year as of which
the determination is being made. If a Participant participates in more than one
Cash Incentive Plan during a year, the Participant’s “Incentive Compensation
Amount” will be the greatest of the target amounts designated under any plan for
that year.

1.14 “Installment Payments” mean a series of monthly payments in an amount equal
to one-twelfth of the Annual Benefit.

 

- 2 -



--------------------------------------------------------------------------------

1.15 “Life Participant” means any Participant who is specifically designated by
the CGN Committee to receive benefits determined under Section 3.1(b).

1.16 “Lump Sum Equivalent” means a single lump sum payment that is actuarially
determined as the amount required to provide an after-tax monthly payment equal
to one-twelfth of the after-tax amount of the Annual Benefit. Effective for
distributions occurring on or after January 1, 2007 and on or before
December 31, 2009, unless otherwise determined by the Administrative Benefit
Committee, the actuarial discount rate for determinations of the Lump Sum
Equivalent shall be 4 percent (4%). Beginning January 1, 2010, the actuarial
discount rate shall be determined by the Administrative Benefit Committee. The
actuarial determination shall be computed using any other actuarial or other
factors as determined by the Administrative Benefit Committee. The after-tax
amounts shall be based on Federal income and FICA tax rates and the state income
tax rate for the residence of the Participant at the date of the payment, as
determined by the Administrative Benefit Committee.

1.17 “Participant” means an elected officer of Dominion Resources, Inc. or an
Affiliate who is designated by the CGN Committee to participate in the Plan in
accordance with Article II. Participant includes a Regular Participant and a
Life Participant.

1.18 “Participant Service” means service with the Company while a Participant in
the Plan. Service with the Company while an individual is not a Participant in
the Plan is disregarded for purposes of calculating Participant Service.

1.19 “Plan” means the Dominion Resources, Inc. New Executive Supplemental
Retirement Plan.

1.20 “Potential Change in Control” means with regard to each Participant at any
time an event that constitutes a “Potential Change in Control” for purposes of
the Employment Continuity Agreement between the Participant and Dominion
Resources, Inc. as in effect at that time, if any.

1.21 “Regular Participant” means any Participant who is not specifically
designated as a Life Participant and who is entitled to benefits under
Section 3.1(a).

1.22 “Retirement” and “Retire” mean Separation from Service at or after the
attainment of fifty-five (55) years of age (actually or deemed under a Benefit
Agreement) and the completion of sixty (60) months of service with the Company
(actually or deemed under a Benefit Agreement).

1.23 “Separation from Service” means a termination of employment with the
Participant’s employer (Dominion Resources, Inc. or any Affiliate, as the case
may be) and all other persons that would be treated as a single employer with
the Participant’s employer under Code sections 414(b) or (c) (applying a 50%
rather than an 80% ownership test), within the meaning of Treasury Regulation
Section 1.409A-1(h).

1.24 “Single Life Annuity” means an annuity with payments equal to one-twelfth
of the Annual Benefit payable in monthly installments for the Participant’s
lifetime with no survivor benefits except as provided in Section 3.5(d).

 

- 3 -



--------------------------------------------------------------------------------

1.25 “Totally and Permanently Disabled” means a condition that renders a
Participant disabled for purposes of Code Section 409A(a)(2)(C).

Article II

Participation

An elected officer of Dominion Resources, Inc. or an Affiliate will become a
Participant in the Plan upon his or her designation as a Participant by the CGN
Committee. The individual shall remain a Participant until (a) the individual
ceases to be an elected officer, or (b) the CGN Committee revokes its
designation of any individual officer as a Participant, which may be done at its
discretion at any time. Any Affiliate that is the employer of a Participant will
be a designated employer under the Plan.

Article III

Benefits

Subject to the provisions of Articles VII and VIII, a Participant (or the
Participant’s Beneficiary, if applicable) shall be entitled to benefits under
this Plan as follows:

3.1 (a) If a Regular Participant meets the Eligibility Conditions while in the
employ of the Company, a Regular Participant shall upon Retirement be entitled
to an Annual Benefit calculated as follows:

(i) an annual amount equal to Twenty-Five Percent (25%) of the Regular
Participant’s Final Compensation, payable in equal monthly installments for a
period of one hundred twenty (120) months, minus

(ii) if applicable, the annual amount payable to the Regular Participant under
the Dominion Resources, Inc. Executive Supplemental Retirement Plan frozen as of
December 31, 2004.

(b) If a Life Participant meets the Eligibility Conditions while in the employ
of the Company, a Life Participant shall upon Retirement be entitled to an
Annual Benefit calculated as follows:

(i) an annual amount equal to Twenty-Five Percent (25%) of the Life
Participant’s Final Compensation, payable in equal monthly installments for the
life of the Participant, minus

(ii) if applicable, the annual amount payable to the Life Participant under the
Dominion Resources, Inc. Executive Supplemental Retirement Plan frozen as of
December 31, 2004.

(c) If a Regular Participant or Life Participant subject to the Eligibility
Conditions in Section 1.11(a) has completed sixty (60) months of Participant

 

- 4 -



--------------------------------------------------------------------------------

Service (actually or deemed under a Benefits Agreement), or if a Regular
Participant or Life Participant subject to the Eligibility Conditions in
Section 1.11(b) has completed sixty (60) months of service with the Company
(actually or deemed under a Benefits Agreement), then, in either case, upon his
severance from employment with the Company before the attainment of fifty-five
(55) years of age (actually or deemed under a Benefits Agreement), the
Participant shall be entitled to an Annual Benefit equal to the benefit computed
under Section 3.1(a) or Section 3.1(b), as applicable, multiplied by the
following fraction (not greater than one):

 

Participant’s completed months of

Participant Service (if subject to Section 1.11(a)) or

service with the Company (if subject to Section 1.11(b))

Total months from the date on which the individual became a Participant to the

Participant’s attainment of fifty-five (55) years of age

(actually or deemed under a Benefits Agreement).

For purposes of the above calculation, partial months shall be disregarded. The
actuarial equivalent of the benefit under this Section 3.1(c) shall be paid in
the form of the Lump Sum Equivalent subject to Sections 3.3 and 3.4 below.

3.2 Unless a Regular Participant makes an election under Section 3.3 to receive
Installment Payments or a Life Participant makes an election under Section 3.4
to receive a Single Life Annuity prior to January 1, 2009, the Annual Benefit
payable to a Participant under the Plan shall be paid in the form of the Lump
Sum Equivalent. The Annual Benefit payable to any elected officer who becomes a
Participant after December 31, 2008 shall be paid only in the form of the Lump
Sum Equivalent.

3.3 This Section 3.3 shall only apply to Regular Participants who became
Participants before January 1, 2009. In lieu of the Lump Sum Equivalent, a
Regular Participant may elect to receive Installment Payments under the
provisions of this Section 3.3.

(a) The Installment Payments shall be made in 120 monthly installments. Each
installment shall be one-twelfth of the Annual Benefit.

(b) To receive Installment Payments, a Participant must make an irrevocable
election within the first 30 days after the Participant becomes a Participant.

3.4 This Section 3.4 shall only apply to Life Participants who became
Participants before January 1, 2009. In lieu of the Lump Sum Equivalent, a Life
Participant may elect to receive a Single Life Annuity under the provisions of
this Section 3.4. To receive a Single Life Annuity, a Participant must make an
irrevocable election within the first 30 days after the Participant becomes a
Participant.

3.5 (a) If a Participant becomes Totally and Permanently Disabled prior to
Retirement, regardless of such Participant’s age or months of service, the
Participant shall be entitled to an Annual Benefit equal to the amount described
in Section 3.1(a) or 3.1(b), as

 

- 5 -



--------------------------------------------------------------------------------

applicable. The Annual Benefit shall be payable as a Lump Sum Equivalent unless
the Participant has made an election to receive Installment Payments under
Section 3.3 or a Single Life Annuity under Section 3.4. If the Participant has
elected to receive Installment Payments or a Single Life Annuity, the Monthly
Benefit shall be payable as Installment Payments to a Regular Participant and as
a Single Life Annuity to a Life Participant.

(b) If a Participant dies while still employed by the Company, regardless of
such Participant’s age or months of service, the Participant’s Beneficiary shall
be entitled to the Lump Sum Equivalent that would have been payable to the
Participant under Section 3.1(a) or Section 3.1(b), as applicable, if the
Participant had a Separation from Service on his or her date of death. The
amount payable shall be determined as of the date of the Participant’s death.

(c) If a Regular Participant dies after Installment Payments have commenced, but
before receiving 120 Installment Payments, the remainder of such payments will
be made to the Participant’s Beneficiary on the same schedule as the amounts
would have been payable to the Participant.

(d) If a Life Participant dies after payments have commenced under a Single Life
Annuity, but before receiving 120 monthly payments, additional monthly payments
will be made to the Participant’s Beneficiary on the same schedule as the
amounts would have been payable to the Participant until the Participant and the
Beneficiary have received a combined total of 120 monthly payments. After a
combined total of 120 monthly payments have been made, payments to the
Beneficiary shall cease and the Plan shall have no further obligation to the
Beneficiary.

(e) A Beneficiary receiving Installment Payments after the Participant’s death
under Section 3.5(c) or a continuation of monthly payments under Section 3.5(d)
may designate a beneficiary who will be entitled to receive the remaining
benefits due the Beneficiary after the Beneficiary’s death. Designation of a
beneficiary shall be made in accordance with Article V of the Plan.

(f) If the Participant has received a Lump Sum Equivalent or if the Participant
has commenced payments under a Single Life Annuity under this Plan, the
Participant’s Beneficiary shall not be entitled to receive any benefit under
this Plan after the Participant’s death except as provided in Section 3.5(d).

3.6 Payments under the Plan shall be made at the times provided in this
Section 3.6:

(a) The Lump Sum Equivalent payable pursuant to Section 3.1(c) or 3.2 shall be
distributed to the Participant as soon as administratively practicable, but not
later than 90 days, after the date which is six months after the Participant’s
Retirement. The Lump Sum Equivalent payable pursuant to Section 3.5(b) shall be
distributed to the Participant’s Beneficiary or Beneficiaries as soon as
administratively practicable, but not later than 90 days, after the date of the
Participant’s death.

(b) The Installment Payments payable pursuant to Section 3.3 shall commence on
the first of the month concurrent with or immediately following the date which
is six months after the Participant’s Retirement. All future Installment
Payments shall be made on the first of each succeeding month.

 

- 6 -



--------------------------------------------------------------------------------

(c) The Single Life Annuity payable pursuant to Section 3.4 shall commence on
the first of the month concurrent with or immediately following the date which
is six months after the Participant’s Retirement. All future payments shall be
made on the first of each succeeding month.

(d) Payment of the benefit described in Section 3.5(a) shall be paid or shall
commence to be paid on (or as soon as practicable, but not later than 90 days,
after) the first day of the month next following the Administrative Benefit
Committee’s determination of the Participant’s Total and Permanent Disability.

3.7 It is not intended that a Participant or Beneficiary receive duplicate
benefits under this Plan. Anything herein to the contrary notwithstanding,
therefore, the following provisions shall apply after a Participant has received
a payment of any benefits under this Plan:

(a) If a Participant ceases to be employed by the Company, receives a
distribution of part or all of the benefits payable under this Plan, and is
subsequently reemployed by the Company, the amount of any benefit subsequently
payable to the Participant from this Plan shall be appropriately adjusted to
reflect the earlier distribution.

(b) Any adjustment under this Section 3.6 shall be made in accordance with rules
established by the Administrative Benefit Committee and applied in a uniform and
nondiscriminatory manner.

3.8 All payments under the Plan shall be subject to any applicable payroll and
withholding taxes.

Article IV

Coordination of Benefit Payments

Any amount payable to a Participant or a Beneficiary under the Plan may be paid
in part or in whole from any trust which is maintained by or on behalf of
Dominion Resources, Inc. or an Affiliate or to which Dominion Resources, Inc or
an Affiliate contributes, including without limitation any so-called “rabbi” or
“secular” trust established from time to time. Dominion Resources, Inc. shall
have the complete discretion to determine the source of any payment due under
the Plan to any Participant or Beneficiary.

Article V

Designation of Beneficiary

5.1 A Participant may designate a Beneficiary to receive benefits due under the
Plan, if any, upon the Participant’s death. Designation of a Beneficiary shall
be made by execution of a form approved or accepted by the Administrative
Benefit Committee. In the absence of an effective Beneficiary designation, a
Participant’s surviving spouse, if any, and if none, the Participant’s estate,
shall be the Beneficiary.

 

- 7 -



--------------------------------------------------------------------------------

5.2 A Participant may change a prior Beneficiary designation made under
Section 5.1 by a subsequent execution of a new Beneficiary designation form. The
change in Beneficiary will be effective upon receipt by the Administrative
Benefit Committee or its designee.

5.3 A beneficiary designation or a change in beneficiary designation by a
Beneficiary pursuant to Section 3.4(d) shall be governed by Sections 5.1 and 5.2
as if “Beneficiary” were substituted for “Participant” and “beneficiary” were
substituted for “Beneficiary” therein.

Article VI

Guarantees

The Company has only a contractual obligation to make payments of the benefits
described in Article III. All benefits paid by the Company are to be satisfied
solely out of the general corporate assets of the Company, which assets shall
remain subject at all times to the claims of its creditors. No assets of the
Company will be segregated or committed to the satisfaction of its obligations
to any Participant or Beneficiary under this Plan.

Article VII

Termination of Employment

7.1 The Plan does not in any way limit the right of the Company at any time and
for any reason to terminate either a Participant’s employment or a Participant’s
status as an officer. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company and a Participant.

7.2 Except as otherwise provided in Section 7.3, a Participant (a) who is
removed or not reelected as an officer or (b) who has a Separation from Service
for any reason other than death or Total and Permanent Disability before the
Participant has completed sixty (60) months of either (i) Participant Service
(actually or deemed under a Benefits Agreement) if the Participant is subject to
the Eligibility Conditions in Section 1.11(a), or (ii) service with the Company
(actually or deemed under a Benefits Agreement) if the Participant is subject to
the Eligibility Conditions in Section 1.11(b), shall in either case immediately
cease to be a Participant under this Plan and shall forfeit all rights under
this Plan.

7.3 Anything herein to the contrary notwithstanding, if a Participant is in the
employ of the Company on the date of a Change in Control or a Potential Change
in Control relating to that Company, the provisions of the Employment Continuity
Agreement between the Participant and Dominion Resources, Inc., if any, shall
control (a) the Participant’s subsequent participation in this Plan and (b) the
eligibility for, computation of, and payment of any benefits under this Plan to
the Participant.

 

- 8 -



--------------------------------------------------------------------------------

7.4 A Participant who ceases to be an employee of the Company and who is
subsequently reemployed by the Company shall not accrue any additional benefits
for periods during which he or she is not a Participant.

Article VIII

Termination, Amendment or Modification of Plan

8.1 Except as otherwise specifically provided, Dominion Resources, Inc. reserves
the right to amend, modify or terminate this Plan, wholly or partially, at any
time and from time to time by action of its Board of Directors or its delegate;
provided, however, except for an amendment required to comply with Code
Section 409A, that:

(a) no such amendment, modification or termination may decrease the benefit of a
Participant (or Beneficiary, if applicable) where (i) the Participant has
already Retired at a time when a benefit is payable under the Plan or (ii) the
Participant has already completed sixty (60) months of service with the Company
as of the date of the change and remains an elected officer of a designated
employer; and

(b) further provided that with respect to a Participant who is in the employ of
a Company on the date of a Change in Control or a Potential Change in Control
relating to that Company, the provisions of the Employment Continuity Agreement
between the Participant and Dominion Resources, Inc., if any, shall apply to
limit the ability of Dominion Resources, Inc. to amend, modify or terminate this
Plan with regard to the affected Participant unless the Participant agrees to
such amendment, modification or termination in writing.

8.2 Section 8.1 notwithstanding, no action to terminate the Plan shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than thirty (30) days prior to such action.

8.3 Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to Dominion Resources, Inc., such notice shall be addressed to the
corporate offices and sent to the attention of the Corporate Secretary. If
notice is to be given to a Participant, such notice shall be addressed to the
Participant’s last known address.

8.4 Except as otherwise provided in Sections 7.3 and 8.1, upon the termination
of this Plan, the Plan shall no longer be of any further force or effect and
neither Dominion Resources, Inc. nor any Participant or Beneficiary shall have
any further obligation or right under this Plan.

8.5 Unless such action is prohibited by Section 8.1(b), the CGN Committee may
revoke or rescind the designation of an individual as a Participant at its
discretion. The rights of any individual who was a Participant and whose
designation as a Participant is revoked or rescinded by the CGN Committee shall
cease upon such action.

 

- 9 -



--------------------------------------------------------------------------------

Article IX

Other Benefits and Agreements

Except as provided in Section 3.1 and Article IV with regard to the coordination
of benefit payments, the benefits provided for a Participant and the
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program of the Company for
its employees, and, except as may otherwise be expressly provided for, the Plan
shall supplement and shall not supersede, modify or amend any other plan or
program of the Company in which a Participant is participating.

Article X

Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the CGN Committee, shall cease and terminate, and, in such event,
the CGN Committee may hold or apply the same or any part thereof for the benefit
of such Participant or Beneficiary, his or her spouse, children, or other
dependents, or any of them, in such manner and in such portion as the CGN
Committee may deem proper.

Article XI

Administration of the Plan

11.1 The Plan shall be administered by the Administrative Benefit Committee,
which shall have the discretionary authority to interpret the terms of the Plan
and to decide factual and other questions relating to the Participant and the
Participant’s benefits, including without limitation questions relating to
eligibility for, calculation of, and payment of benefits under the Plan. Subject
to the provisions of the Plan, the Administrative Benefit Committee may adopt
such rules and regulations as it may deem necessary or desirable to carry out
the purposes of the Plan. The Administrative Benefit Committee’s interpretation
and construction of any provision of the Plan shall be final, conclusive and
binding upon the Company and upon Participants and their Beneficiaries.

11.2 Dominion Resources, Inc. shall indemnify and save harmless each member of
the Administrative Benefit Committee and each member of the CGN Committee
against any and all expenses and liabilities arising out of membership on the
respective Committee, excepting only expenses and liabilities arising out of the
member’s own willful misconduct. Expenses against which a member of the CGN
Committee or the Administrative Benefit Committee shall be indemnified hereunder
shall include without limitation, the amount of any settlement or

 

- 10 -



--------------------------------------------------------------------------------

judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement thereof.
The foregoing right of indemnification shall be in addition to any other rights
to which any such member may be entitled.

11.3 In addition to the powers specified in Section 11.1 and other provisions of
this Plan, the Administrative Benefit Committee shall have the specific
discretionary authority to compute and certify the amount and kind of benefits
from time to time payable to Participants and their Beneficiaries under the
Plan, to authorize all disbursements for such purposes, and to determine whether
a Participant is Totally and Permanently Disabled so as to be entitled to a
benefit under Section 3.5(a).

11.4 To enable the Administrative Benefit Committee to perform its functions,
the Company shall supply full and timely information to the Administrative
Benefit Committee on all matters relating to the compensation of all
Participants, their retirement, death or other cause for Separation from
Service, and such other pertinent facts as the Administrative Benefit Committee
may require.

11.5 Any responsibility or authority given under this Plan to either the
Administrative Benefit Committee or the CGN Committee may be delegated by the
respective committee. Any such delegation shall be in writing and shall be
prospectively revocable at any time.

11.6 (a) Every Participant, retired Participant, or Beneficiary of a Participant
shall be entitled to file with the Administrative Benefit Committee a claim for
benefits under the Plan. The claim is required to be in writing. For purposes of
this section, any action required or authorized to be taken by the claimant may
be taken by a representative authorized in writing by the claimant to represent
the claimant.

(b) If the claim is denied by the Administrative Benefit Committee, in whole or
in part, the claimant shall be furnished written notice of the denial of the
claim within ninety (90) days after the Administrative Benefit Committee’s
receipt of the claim or within one hundred eighty (180) days after such receipt
if special circumstances require an extension of time. If special circumstances
require an extension of time, the claimant shall be furnished written notice
prior to the termination of the initial ninety-day period explaining the special
circumstances that require an extension of time and the date by which the
Administrative Benefit Committee expects to render the benefit determination.

(c) Within sixty (60) days following the date the claimant receives written
notice of the denial of the claim, the claimant may request the CGN Committee to
review the denial. For purposes of this section, any action required or
authorized to be taken by the claimant may be taken by a representative
authorized in writing by the claimant to represent the claimant.

(d) The CGN Committee shall afford the claimant a full and fair review of the
decision denying the claim and shall:

(i) Provide, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim;

 

- 11 -



--------------------------------------------------------------------------------

(ii) Permit the claimant to submit written comments, documents, records and
other information relating to the claim; and

(iii) Provide a review that takes into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
determination.

(e) The decision on review by the CGN Committee shall be in writing and shall be
issued within sixty (60) days following receipt of the request for review. The
period for decision may be extended to a date not later than one hundred twenty
(120) days after such receipt if the Committee determines that special
circumstances require extension. If special circumstances require an extension
of time, the claimant shall be furnished written notice prior to the termination
of the initial sixty-day period explaining the special circumstances that
require an extension of time and the date by which the Committee expects to
render its decision on review.

Article XII

Confidentiality and Noncompetition Provisions

12.1 By receiving a benefit under this Plan, a Participant agrees never directly
or indirectly to disclose to any third party or use for such Participant’s own
personal benefit any confidential information or trade secret of the Company
except and to the extent (a) disclosure is ordered by a court of competent
jurisdiction or (b) the information otherwise becomes public through no action
of the Participant.

12.2 By receiving a benefit under this Plan, a Participant further agrees that
for a period of one (1) year following Separation from Service for any reason,
the Participant will not, without the specific written permission of the
Company, be directly employed in, or otherwise provide services in any capacity
to, any business or enterprise (including but not limited to the Participant’s
own business or enterprise) that engages in direct competition with the Company
in any state in which the Company is at the time of the Participant’s Separation
from Service either carrying on business or actively negotiating to enter
business.

12.3 The CGN Committee (or its delegate) in its sole discretion has the
authority to interpret and administer this Article XII and to determine whether
a business is in competition with the Company as described in Section 12.2. In
addition, a terminated Participant may request the CGN Committee (or its
delegate) to determine in advance whether a specific contemplated business or
enterprise would be in competition with the Company for purposes of
Section 12.2, and a response shall be provided to the Participant within a
reasonable time after all relevant information is provided to enable the CGN
Committee (or its delegate) to make its determination.

12.4 If the CGN Committee (or its delegate) determines that a terminated
Participant who is receiving or has received benefits under this Plan is, within
one (1) year following Separation from Service and without the specific written
permission of the Company, directly employed in, or otherwise providing services
in any capacity to, a business or enterprise that

 

- 12 -



--------------------------------------------------------------------------------

engages in direct competition with the Company in any state in which the Company
is at the time of the Participant’s Separation from Service either carrying on
business or actively negotiating to enter business, then (a) all payments to the
Participant under this Plan shall cease, (b) the Participant and his or her
Beneficiaries shall forfeit all rights to any further payments under the Plan,
and (c) the Participant shall be responsible for repaying to the Plan any
payments already made to the Participant that represent (i) amounts paid or
payable with regard to any period for which the Participant was in competition
with the Company as described herein and/or (ii) any amounts already paid that
are in excess of the amount that would have been paid before the period of
competition began as Installment Payments to a Regular Participant or as a
Single Life Annuity to a Life Participant.

12.5 As a condition to receiving payments under the Plan, the CGN Committee may
require that Participant to enter into a separate confidentiality and/or
noncompetition agreement in a form acceptable to the Company.

Article XIII

Restoration Match

13.1 The Restoration Match is a replacement for a portion of the Dominion
Resources, Inc. Executives’ Deferred Compensation Plan that was frozen as of
December 31, 2004 (the “Deferred Compensation Plan”). The Match Program under
the frozen Deferred Compensation Plan provided a benefit restoration for certain
executives who had base salary in excess of Internal Revenue Code limits that
apply to the Savings Plan. Because the Deferred Compensation Plan was frozen,
the Restoration Match is intended to provide the same benefit restoration but
not to provide for the deferral of any compensation that might be subject to
Code section 409A.

13.2 With respect to each Match Year, the Company will pay a Restoration Match
(as defined in Section 14.3 below) to each eligible Match Participant.

13.3 The amount of the Restoration Match will be calculated under the following
formula: Excess Compensation times Deferral Percentage times Match Percentage.
The terms in the formula have the following meanings.

 

  (a) Excess Compensation is the amount of the Match Participant’s base salary
for the Match Year in excess of the dollar limit for the Match Year under Code
section 401(a)(17).

 

  (b) Deferral Percentage is the total of the Match Participant’s salary
deferrals to the Savings Plan for the Match Year divided by the lesser of
(i) the dollar limit for the Match Year under Code section 401(a)(17), or
(ii) the Match Participant’s base salary for the Match Year reduced by deferrals
under the Savings Plan. The Deferral Percentage may not exceed the maximum
percentage of compensation on which the Match Participant would be eligible to
receive a match by making a deferral under the Savings Plan for the Match Year.

 

- 13 -



--------------------------------------------------------------------------------

  (c) Match Percentage is the percentage of company match made with respect to
salary deferrals to the Savings Plan for the Match Year.

13.4 The Restoration Match will be paid in cash by the Company or its designee,
less withholding for applicable income and employment taxes. Payment will be
made with the regular payroll for January of the calendar year following the
Match Year or, for a Match Participant who Terminated during the Match Year, at
the same time as the first regular payroll for January of the calendar year
following the Match Year, but not later than March 15 of that year.

13.5 The following definitions apply for purposes of this Article XIV.

 

  (a) Disability means, with respect to a Match Participant, that the Match
Participant is entitled to benefits under the long-term disability plan of the
Company.

 

  (b) Match Participant means an individual who meets the following
requirements:

 

  i. is an officer of Dominion Resources, Inc. or a subsidiary during the Match
Year;

 

  ii. is employed on December 31 of the Match Year or has Terminated during the
Match Year due to retirement or early retirement (as defined by the Savings
Plan), death or Disability;

 

  iii. has made salary deferrals to the Savings Plan for the Match Year; and

 

  iv. has base salary for the Match Year in excess of the dollar limit for the
Match Year under Code section 401(a)(17).

 

  (c) Match Year means a calendar year. The first Match Year is 2005.

 

  (d) Savings Plan means the Dominion Resources, Inc. Employee Savings Plan.

 

  (e) Terminate means the cessation of the Match Participant’s employment with
the Company on account of death, Disability, severance or any other reason.

Article XIV

Miscellaneous

14.1 The Plan shall inure to the benefit of, and shall be binding upon, Dominion
Resources, Inc. and its successors and assigns, and upon a Participant, a
Beneficiary, and either of their assigns, heirs, executors and administrators.

 

- 14 -



--------------------------------------------------------------------------------

14.2 To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia, without regard to its
choice of law provisions.

14.3 Masculine pronouns wherever used shall include feminine pronouns and the
use of the singular shall include the plural.

 

- 15 -